Rebecca L. /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2015

                                      No. 04-15-00551-CV

                               Richard Matthew VILLARREAL,
                                          Appellant

                                                 v.

                                   Rebecca L. VILLARREAL,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18202
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       The clerk’s record was due September 29, 2015, but was not filed. On September 30,
2015, the clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

       We therefore ORDER appellant to provide written proof to this court on or before
October 15, 2015 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the
clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file
such proof within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).

         We order the clerk of this court to serve a copy of this order on all counsel and the
district clerk.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court